350 S.W.3d 854 (2011)
STATE of Missouri, Respondent,
v.
Leslie JORDAN, Appellant.
No. ED 95823.
Missouri Court of Appeals, Eastern District, Division Four.
October 18, 2011.
Brocca L. Smith, St. Louis, MO, for Appellant.
Timothy A. Blackwell, Jefferson City, MO, for Respondent.
Before PATRICIA L. COHEN, P.J., GEORGE W. DRAPER III, J. and ROBERT M. CLAYTON, III, J.

ORDER
PER CURIAM.
Leslie Jordan appeals the judgment entered upon a jury's verdict convicting him of one count of statutory sodomy. We find that the trial court did not err, plainly or otherwise in striking a member of the jury panel for cause.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).